Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is responsive to Applicants' Amendment filed on June 9, 2022, in which claims 1, 9, and 13 are amended. Claims 2-3, 10-11, and 14-15 have been cancelled.  Claims 1, 4-9, 12, 13, and 16 are currently pending.

Response to Arguments
The claim objection with regard to claim 14 are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections.  However, the claim objection with regard to claim 13 is maintained without traverse.
The previous rejections with regard to claims 1 and 3 under 35 U.S.C. § 112(b) are hereby withdrawn, as necessitated by applicant's amendments and remarks made to the rejections
Applicant’s arguments with respect to claims 1-16 under 35 U.S.C. § 101 based on amendment have been considered, however, have not been deemed persuasive.  The claims as presented are directed almost entirely towards mathematical calculations and relationships.  For example, the proposed limitation, “according to the basis of distribution of the neuron values of the neural network, the neuron values of the neural network are decomposed into a form of a+b, a is a mean value, and b is a deviation of the numerical value relative to the mean value, the neural network is divided into mean value subnetwork and deviation subnetwork” is seen as mathematical calculations with generic computer components recited at a high level of generality.  The additional elements used in the claims are seen as generic computer components which do not integrate the judicial exception into a practical application. 
 Applicant’s arguments with respect to the claim interpretation of claims 9 and 13 under 35 U.S.C. § 112(f) based on amendment have been considered, however, have not been deemed persuasive.  
With respect to Applicant’s argument that sufficient structure is given to each module in the claims, Examiner respectfully disagrees.  One of ordinary skill in the art would not reasonably be able to determine the inherent structure of an “address index module”, for example, from the claim language alone.  The remaining elements “a first computation module”, “a second computation module”, and “a division module” similarly lack apparent structure.  For these reasons the claim interpretation is maintained.  
Applicant’s arguments with respect to rejection of claims 1-16 under 35 U.S.C. 103 based on amendment have been considered and are persuasive. The argument is moot in view of a new ground of rejection set forth below.

Claim Objections
Claim 1 objected to because of the following informalities: 
“a index module” should read “an index module”.
Claim 13 objected to because of the following informalities: 
“a division module for obtain” should read “a division module for obtaining”.
Claim 15 objected to for being omitted from the amendments.  Responsive to communication with Applicant’s Representative, claim 15 has been interpreted as cancelled.

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A “first computation module for” in claims 9 and 13.
A “division module for” in claims 9 and 13.
A “second computation module for” in claims 9 and 13.
An “address index module for” in claim 13.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Regarding claims 9, 10, 13, and 14 “a first computation module”, “a second computation module”, “a division module”, “an address index module”, and a first through third “division submodule” invoke means plus language.  Element 10-30 of FIG. 1 and the corresponding description as well as element 1012 of FIG. 8A/B and the corresponding description show each of these elements, but they are merely demonstrated as black boxes.  With respect to [¶0036] of the instant specification, it is indicated that these modules may be software or hardware.  In order to provide sufficient structure, the corresponding module limitations are being interpreted as being implemented as hardware.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, 12, 13, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. "reading the neuron value of the mean value subnetwork only once to calculate each mean value subnetwork and obtain the first calculation result of each mean value subnetwork." In claims 1, 9, and 13 does not contain support in the specification.  While the specification at [¶0061] suggests the mean values are consistent and may be read only once, there is no obvious implication that this results in obtaining the first calculation result of each mean value network.  The instant specification does not mention how a mean value subnetwork is calculated, let alone that the neuron value is read only once in the calculation process.  It would not be clear to one of ordinary skill in the art how a value of the mean value subnetwork could be read prior to the mean value subnetwork being calculated.  Therefore, this limitation is seen as introducing new matter.
Similarly, the limitation “all mean value subnetworks have the same neuron value” does not contain support in the specification.  While the specification at [¶0061] suggests the mean value a within a particular subnetwork are the same, the disclosure does not state that all subnetworks have the same value, which is of a significantly different scope.  One of ordinary skill in the art would not interpret having same data characteristics to be equivalent to having the same value, much less interpret a particular subnetwork having consistent data characteristics to be synonymous with all subnetworks having the same value.  For these reasons, the proposed amendments are seen as introducing new matter.        

The remaining claims are rejected with respect to their dependence on the rejected claims. 

Claim Rejections - 35 USC § 101
101 Rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-9, 12, 13, and 16 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.

Regarding Claim 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to method, which is directed towards a process, one of the statutory categories.
Step 2A Prong One Analysis:  Claim 1 recites a computer implemented method of processing neural networks, which, under its broadest reasonable interpretation is a series of mental processes.  For example, but for the generic computer components language, the above limitations in the context of this claim encompass neural network processing, including the following: 
according to the division principle, dividing a neural network into a plurality of subnetworks (mathematical calculation),
 the data of the storage medium on a index chip is used to compute each of the subnetworks to obtain a first computation result for each subnetwork (observation, evaluation, and judgement)
splicing or weighting the first calculation result of each subnet to obtain the acceleration result of the neural network accelerator (mathematical calculation)
according to the basis of distribution of the neuron values of the neural network, the neuron values of the neural network are decomposed into a form of a+b, a is a mean value, and b is a deviation of the numerical value relative to the mean value, the neural network is divided into mean value subnetwork and deviation subnetwork, all mean value subnetworks have the same neuron value (mathematical calculation)
Therefore, claim 1 recites an abstract idea which is a judicial exception.
Step 2A Prong Two Analysis:  Claim 1 recites additional elements “An off-chip storage medium” and “An on-chip storage medium”. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component.  An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application.  Claim 1 also recites additional elements “obtaining the data of the neural network” and “the data of the subnet is stored” which amounts to insignificant extra-solution activity of gathering and outputting data..  Therefore, claim 1 is directed to a judicial exception.
Step 2B Analysis:  Claim 1 recites additional elements “storing the neuron values of the mean value subnetwork and the deviation subnetwork in the on-chip storage medium of the neural network accelerator” and “reading the neuron value of the mean value subnetwork only once to calculate each mean value subnetwork and obtain the first calculation result of each mean value subnetwork” which is well-understood, routine, and conventional ([MPEP 2106.05(d)(iv) See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;)). As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claim 1 amount to no more than mere instructions to apply the judicial exception using a generic computer component.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 9 and 13 as well as dependent claims 4-8, 12 and 16.  The additional limitations of the dependent claims are addressed briefly below:
Dependent claim 4 recites additional mathematical calculations “the first computation result of each subnetwork is spliced or weighted to compute the total computation result of the neural network”
Dependent claims 5-8, 12, and 16 recite additional insignificant extra-solution activity “wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium” which amounts to gathering and outputting data.
Dependent claim 7 recites additional insignificant extra-solution activity “wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium” which amounts to gathering and outputting data.

Therefore, when considering the elements separately and in combination, they do not add significantly more to the inventive concept. Accordingly, claims 1, 4-9, 12, 13, and 16 are rejected under 35 U.S.C. § 101. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1, 4-9, 12, 13, and 16  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guan (“Output partitioning of neural networks”, 2005) and in view of Min (US 2017/0116520 A1) and in further view of Panigrahi (“Effect of Normalization Techniques on Univariate Time Series Forecasting using Evolutionary Higher Order Neural Network”, 2013).  
	Regarding claim 1, Guan teaches An on chip buffer bandwidth equalization method for neural network accelerator, comprising:  according to the division principle, dividing a neural network into a plurality of subnetworks having consistent internal data characteristics ([p. 40] "A data set to be classified can be partitioned into several smaller subdata sets with distinct classes. Each sub-data set is then handled by a smaller subnetwork" Using the same data set is interpreted as synonymous with having consistent internal data characteristics.)
	B. the data of the storage medium on a index chip is used to compute each of the subnetworks to obtain a first computation result for each subnetwork; and ([p. 40] "Each sub-network solution to each sub-data set is grown and trained using constructive algorithm","Each sub-data set is then handled by a smaller subnetwork which uses the whole input vector as input and produces a portion of the final output vector" portion of the output vector is interpreted as synonyomus with first computation result).
	However, Guan does not explicitly teach A. obtaining the data of the neural network from the off chip storage medium of the neural network accelerator, 
	wherein the data of the subnet is stored in the on-chip storage medium of the neural network accelerator 
	C. splicing or weighting the first calculation result of each subnet to obtain the acceleration result of the neural network accelerator 
	storing the neuron values of the [mean value] subnetwork and the [deviation] subnetwork in the on-chip storage medium of the neural network accelerator; wherein the step A comprises: according to the basis of distribution of the neuron values of the neural network, the neuron values of the neural network are decomposed into a form of a+b, a is a mean value, and b is a deviation of the numerical value relative to the mean value, 
	the neural network is divided into mean value subnetwork and deviation subnetwork, all mean value subnetworks have the same neuron value, 
	the step B includes reading the neuron value of the mean value subnetwork only once to calculate each mean value subnetwork and obtain the first calculation result of each mean value subnetwork.  

Min, in the same field of endeavor, teaches A. obtaining the data of the neural network from the off chip storage medium of the neural network accelerator, ([¶0047] " The neural network module 506 is trained using dataset 510 and updates the local parameter set 512. This local parameter set 512 is subsequently combined with that of other local devices 102 to form a global parameter set that represents the trained global neural network." See FIG. 3, global parameter server is interpreted as off-chip storage medium containing neural network.)
	wherein the data of the subnet is stored in the on-chip storage medium of the neural network accelerator ([¶0009] " The plurality of local sub-networks are trained at respective local processing devices to produce trained local parameters" [¶0019] "The present embodiments are capable of training large models, even though individual worker devices may not have sufficient memory to hold the entire model.")
	C. splicing or weighting the first calculation result of each subnet to obtain the acceleration result of the neural network accelerator ([¶0009] "The plurality of local sub-networks are trained at respective local processing devices to produce trained local parameters. The trained local parameters from each local sub-network are averaged to produce trained global parameters." Averaging the first computation result is interpreted as synonymous with weighting.)
	storing the neuron values of the [mean value] subnetwork and the [deviation] subnetwork in the on-chip storage medium of the neural network accelerator; ([¶0009] " The plurality of local sub-networks are trained at respective local processing devices to produce trained local parameters" [¶0019] "The present embodiments are capable of training large models, even though individual worker devices may not have sufficient memory to hold the entire model."). 

Guan and Min are both directed towards splitting neural networks into sub-networks for improving processing efficiency.  Therefore, Guan and Min are analogous art in the same field of endeavor.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the sub-neural network system of Guan with that of Min. The combination would have been obvious because a person of ordinary skill in the art would be able to determine from Min that the system ([¶0022] “may furthermore be leveraged to improve training performance for any type of machine learning, with the parallelism introduced herein providing the ability to train classifiers at any scale.”).

	However, the combination of Guan and Min does not explicitly teach wherein the step A comprises: according to the basis of distribution of the neuron values of the neural network, the neuron values of the neural network are decomposed into a form of a+b, a is a mean value, and b is a deviation of the numerical value relative to the mean value, 
	the neural network is divided into mean value subnetwork and deviation subnetwork, all mean value subnetworks have the same neuron value, 
	the step B includes reading the neuron value of the mean value subnetwork only once to calculate each mean value subnetwork and obtain the first calculation result of each mean value subnetwork.  

Panigrahi, in the same field of endeavor, teaches wherein the step A comprises: according to the basis of distribution of the neuron values of the neural network, the neuron values of the neural network are decomposed into a form of a+b, a is a mean value, and b is a deviation of the numerical value relative to the mean value, ([p. 281 §II] "The data values are normalized using the mean (µT) and standard deviation (σT) of the original data values (series). This method is also called Zero-Mean normalization because after this normalization the mean of normalized series becomes zero. Mathematically Ni=(Ti-µt)/σt" Ni=(Ti-µt)/σt can be readily rearranged to µt+Ni*σt=Ti where µt+Ni*σt is interpreted as synonymous with a+b with respect to the instant specification.)
	the neural network is divided into mean value subnetwork and deviation subnetwork, all mean value subnetworks have the same neuron value, ([p. 281 §II] "The data values are normalized using the mean (µT) and standard deviation (σT) of the original data values (series). This method is also called Zero-Mean normalization because after this normalization the mean of normalized series becomes zero. Mathematically Ni=(Ti-µt)/σt" [p. 282 §III] "1. 1. Normalize the time series using a normalization technique. 6. De-normalize the output of PSN to obtain the actual forecasts." Mean value subnetwork interpreted as synonymous with scaling factor (normalization factor) which could be represented as a separate neuron/neurons for both the input and output.  Panigrahi explicitly teaches that the mean value is stationary for the training of the network relative to the input data which is interpreted as synonymous with all mean value subnetworks having the same neuron value.)
	the step B includes reading the neuron value of the mean value subnetwork only once to calculate each mean value subnetwork and obtain the first calculation result of each mean value subnetwork. ([p. 281 §II] "The data values are normalized using the mean (µT) and standard deviation (σT) of the original data values (series). This method is also called Zero-Mean normalization because after this normalization the mean of normalized series becomes zero. Mathematically Ni=(Ti-µt)/σt" [p. 282 §III] "1. 1. Normalize the time series using a normalization technique. 6. De-normalize the output of PSN to obtain the actual forecasts." Panigrahi explicitly teaches that the value of the mean is static, therefore it would be obvious to one of ordinary skill in the art that there would be no reason to read it more than once from memory in the single step 1 taught in Panigrahi used to obtain the first calculation result of the mean value subnetwork.  With respect to the disclosure of Panigrahi this would lead to an obvious and expected outcome.). 

	Guan, Min, and Panigrahi are all directed towards improving neural networks performance.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Guan and Min with the teachings of Panigrahi by splitting the network based on the mean and standard deviation of the standardized weights.  Both Guan and Min teach advantages to splitting a neural network into subnetworks to accelerate performance.  Z-score normalization/standardization is a well known scaling method in neural networks and it would be obvious to perform this step in order to center the value distribution about zero and to minimize the range of values.  Panigrahi teaches as a motivation for combination ([p. 280 §I] “Literature revealed that normalization techniques have a significant impact on the performance of a model and the normalization technique should be chosen based on the problem and model in hand.”).  This motivation for combination also applies to the remaining claims which depend on this combination.    

	Regarding claim 4, the combination of Guan, Min, and Panigrahi teaches the on chip buffer bandwidth equalization method according to claim 1, wherein in the step C, the first computation result of each subnetwork is spliced or weighted to compute the total computation result of the neural network. (Min [¶0009] "The plurality of local sub-networks are trained at respective local processing devices to produce trained local parameters. The trained local parameters from each local sub-network are averaged to produce trained global parameters." Averaging the first computation result is interpreted as synonymous with weighting.). 

	Regarding claim 5, the combination of Guan, Min, and Panigrahi teaches the on chip buffer bandwidth equalization method according to claim 1, wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium. (Min [¶0047] " The neural network module 506 is trained using dataset 510 and updates the local parameter set 512. This local parameter set 512 is subsequently combined with that of other local devices 102 to form a global parameter set that represents the trained global neural network." See FIG. 3, global parameter server is interpreted as off-chip storage medium containing neural network.). 

	Regarding claim 6, Min teaches the on chip buffer bandwidth equalization method according to claim 2, wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium. ([¶0047] " The neural network module 506 is trained using dataset 510 and updates the local parameter set 512. This local parameter set 512 is subsequently combined with that of other local devices 102 to form a global parameter set that represents the trained global neural network." See FIG. 3, global parameter server is interpreted as off-chip storage medium containing neural network.). 

	Regarding claim 7, Min teaches the on chip buffer bandwidth equalization method according to claim 3, wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium. ([¶0047] " The neural network module 506 is trained using dataset 510 and updates the local parameter set 512. This local parameter set 512 is subsequently combined with that of other local devices 102 to form a global parameter set that represents the trained global neural network." See FIG. 3, global parameter server is interpreted as off-chip storage medium containing neural network.). 

	Regarding claim 8, the combination of Guan, Min, and Panigrahi teaches the on chip buffer bandwidth equalization method according to claim 4, wherein data of the neural network is stored in an off-chip storage medium, and data of the subnetwork is stored in an on-chip storage medium. (Min [¶0047] " The neural network module 506 is trained using dataset 510 and updates the local parameter set 512. This local parameter set 512 is subsequently combined with that of other local devices 102 to form a global parameter set that represents the trained global neural network." See FIG. 3, global parameter server is interpreted as off-chip storage medium containing neural network.). 

Claims 9 and 12 are substantially similar to claims 1 and 8.  Therefore, the rejections applied to claims 1 and 8 also apply to claims 9 and 12.

	Claims 13 and 16 are directed towards a system for implementing the methods of claims 1 and 8.  Therefore, the rejections applied to claims 1 and 8 also apply to claims 13 and 16.  Claim 13 also introduces additional elements the address index module for indexing data stored in the on-chip storage and addressing module (Min [¶0047] "In particular, the local devices 102 include a neural network module 506. The neural network module 506 implements a set of neurons in accordance with a sub-network 508 that represents a subset of the global neural network being processed." Implementing a set of neurons in accordance with a sub-network is interpreted as synonymous with indexing data stored in the on-chip storage and addressing module. On-chip storage and addressing module is interpreted as synonymous with memory.)
	And the on-chip computation module for computing the first computation result of the subnetwork (Min See FIG. 5 502. on-chip computation module for computing the first computation result is interpreted as synonymous with processor.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY VINCENT BOSTWICK whose telephone number is (571)272-4720.  The examiner can normally be reached on M-F 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SB/Examiner, Art Unit 2124                
                                                                                                                                                                                        /LUIS A SITIRICHE/Primary Examiner, Art Unit 2126